Filed 4/6/21 P. v. Sumner CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                     B302468

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. PA092862)
         v.

KENNETH SUMNER,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Hayden Zacky, Judge. Affirmed.

     Michele A. Douglass, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                               _________________________
       We review this appeal pursuant to People v. Wende (1979)
25 Cal.3d 436.
       On June 28, 2019, appellant was charged in a three-count
information with two counts of assault with a deadly weapon in
violation of Penal Code section 245, subdivision (a)(1) (counts 1
and 2) and one count of dissuading a witness from reporting a
crime in violation of Penal Code section 136.1, subdivision (b)(1)
(count 3). As sentencing enhancements, three prior convictions
were alleged as strikes and serious felonies. Appellant went to
jury trial.
       The facts involved two individuals alleged to be the victims
of separate assaults. Appellant and David Barker became
involved in a physical altercation in the parking lot outside a
Starbucks in the San Fernando Valley. During the incident,
appellant approached Barker with knife in hand. Minutes later,
appellant punched Barker several times before appellant and his
female companion Lucky left the scene. These facts formed the
basis of count 1.
       As to counts 2 and 3, appellant and Lucky were sleeping in
a tent in a homeless encampment when victim Shenia
Echevarria, also homeless, asked them to leave the tent because
it belonged to her boyfriend. They refused and Echevarria left
the scene. Hours later, the three encountered each other again
on the street. Appellant and Lucky attacked Echevarria.
Appellant also threatened to harm Echevarria and her family if
she told anyone about what had transpired. The physical attack
formed the basis of count 2 and the threat formed the basis of
count 3.




                                 2
       Appellant testified. As to count 1, he was defending
himself against Barker’s attack on Lucky; as to count 2, he was
trying to defuse the situation between Lucky and Echevarria and
was not involved in what was their fight; and as to count 3, he
did not threaten Echevarria.
       The jury found appellant guilty of assault with a deadly
weapon on Barker; not guilty of assault with a deadly weapon on
Echevarria, but guilty of the lesser included misdemeanor offense
of simple assault; and not guilty of dissuading Echevarria from
reporting a crime. Appellant waived jury on the sentencing
enhancements and admitted his three prior convictions as strikes
and serious felonies. He was sentenced to 23 years
imprisonment: 4 years on the conviction of assault with a deadly
weapon, doubled because of the prior strike; and three 5-year
consecutive enhancements for the three prior serious felonies.
The court struck two of the three strike priors and imposed a
time-served sentence on count 2, misdemeanor assault.
       Appellant filed a timely notice of appeal.
       On March 10, 2020, we appointed counsel to represent
Sumner on appeal. After examining the record, counsel filed an
opening brief raising no issues and asking this court to review
the record independently as required by People v. Wende.
Counsel also declared under penalty of perjury that she had
written to appellant to explain her evaluation of the record and
her intention to file a Wende brief. She informed appellant of his
right to file a supplemental brief and sent him copies of the
transcript and brief.




                                3
      On September 28, 2020, we advised appellant he had
30 days within which to personally submit any contentions or
issues he wished us to consider. Appellant asked for two
continuances of the deadline, which we granted. The last
deadline was January 19, 2021. We received no timely response.
Instead, appellant asked for additional time to respond, which we
denied.
      We have examined the entire record and are satisfied
Sumner’s counsel has fully complied with her responsibilities and
that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th
106, 109–110; People v. Wende, supra, 25 Cal.3d at p. 441.)

                       DISPOSITION
     The judgment is affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         STRATTON, J.

We concur:




             BIGELOW, P.J.




             GRIMES, J.




                                4